Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.681 Page 1 of 22




 1 BIENERT, MILLER & KATZMAN, PLC
   Thomas H. Bienert, Jr., SBN 135311
 2 James Riddet, SBN 39826
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bmkattorneys.com
 5       tbienert@bmkattorneys.com
         wbernstein@bmkattorneys.com
 6
   Attorneys for Defendant
 7 Mohammed Abdul Qayyum
 8
     Additional counsel on next page
 9
10
                              UNITED STATES DISTRICT COURT
11
                         SOUTHERN DISTRICT OF CALIFORNIA
12
13
     UNITED STATES OF AMERICA,                 Case No. 18-CR-04683-GPC
14                                             Hon. Gonzalo P. Curiel
                 Plaintiff,
15
           v.                                  REPLY MEMORANDUM OF
16                                             POINTS AND AUTHORITIES IN
   JACOB BYCHAK, MARK                          SUPPORT OF DEFENDANTS’
17 MANOOGIAN, MOHAMMED                         MOTION:
   ABDUL QAYYUM, and PETR
18 PACAS,                                      (1) TO DISMISS THE CAN-SPAM
                                               ACT COUNTS (6 THROUGH 10)
19               Defendants.                   OF THE INDICTMENT AS VOID
                                               FOR VAGUENESS;
20                                             (2) IN THE ALTERNATIVE, TO
                                               DISMISS COUNTS 6 THROUGH 10
21                                             FOR FAILURE TO STATE AN
                                               OFFENSE;
22                                             (3) TO DISMISS THE
                                               CONSPIRACY COUNT (1)
23
                                               Hearing Date: April 19, 2019
24                                             Hearing Time: 1:00 p.m.
                                               Department: Courtroom 2D
25
26
27
28
                                                                 Case No. 18-CR-04683-GPC
          REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.682 Page 2 of 22




 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   William J. Migler, SBN 318518
 3 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, CA 92675
 4 Telephone: (949) 361-2822
   Email: dwiechert@aol.com
 5        jessica@davidwiechertlaw.com
          william@davidwiechertlaw.com
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 9 Randy K. Jones, SBN 141711
   3580 Carmel Mountain Road, Suite 300
10 San Diego, CA 92130
   Telephone: (858) 314-1510
11 Email: rkjones@mintz.com
12 Attorney for Defendant Mark Manoogian
13
   BIRD MARELLA BOXER WOLPERT NESSIM
14 DROOKS LINCENBERG RHOW P.C.
   Gary Lincenberg, SBN 123058
15 Naeun Rim, SBN 263558
   1875 Century Park East, Floor 23
16 Los Angeles, CA 90067
   Telephone: (310) 201-2100
17 Email: gsl@birdmarella.com
         nrim@birdmarella.com
18
   Attorneys for Defendant Petr Pacas
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 18-CR-04683-GPC
        REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.683 Page 3 of 22




 1                                         TABLE OF CONTENTS
                                                                                                                     Page
 2
     I.     INTRODUCTION ............................................................................................. 1
 3
     II.    THE MOTION IS NOT PREMATURE ........................................................... 3
 4
     III.   THE GOVERNMENT’S ARGUMENT THAT SUBSECTION (a)(5)
 5          IS NOT UNCONSTITUTIONALLY VAGUE IS UNPERSUASIVE ............ 5
 6          A.      SUBSECTION (a)(5) IS VAGUE ON ITS FACE ................................. 5
 7                  1.       In the Absence of Authority, the Government Provides Its
                             Own Inconsistent Interpretations of Subsection (a)(5)................. 5
 8
                    2.       The Government Fails In Its Attempt to Explain That the
 9                           Term “Registrant” Is Clear and Unequivocal ............................... 7
10                           a.       The Government’s Analogies Are Not Relevant to
                                      “Inactive” Pre-ARIN IP Addresses .................................... 7
11
                             b.       Pre-ARIN IP Addresses Are Not “Registered”
12                                    Unless There Is An Executed Legacy RSA ....................... 8
13                  3.       The Government Fails In Its Attempt to Explain That the
                             Requisite False Representation Is Not Open to
14                           Interpretation............................................................................... 10
15          B.      SUBSECTION (a)(5) IS VAGUE AS APPLIED TO
                    DEFENDANTS .................................................................................... 11
16
     IV.    THE GOVERNMENT’S BROAD CONSTRUCTION OF
17          SUBSECTION (a)(5) SHOULD BE REJECTED .......................................... 12
18 V.       THE CONSPIRACY COUNT MUST BE DISMISSED ............................... 14
19 VI.      CONCLUSION ............................................................................................... 15
20
21
22
23
24
25
26
27
28

                                                             -i-   Case No. 18-CR-04683-GPC
            REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.684 Page 4 of 22




 1                                         TABLE OF AUTHORITIES
 2 Cases                                                                                                        Page(s)
 3 Acosta v. Huppenthal, No. 10-623-TUC-AWT, 2013 WL 871892
          (D. Ariz. Mar 8, 2013)....................................................................................2
 4
   Arce v. Douglas,
 5       793 F.3d 968 (9th Cir. 2015)...........................................................................2
 6 People v. Materne,
         72 F.3d 103 (9th Cir. 1995)...........................................................................13
 7
   United States v. Castillo-Pena,
 8       647 F.3d 318 (4th Cir. 2012)...................................................................11, 12
 9 United States v. Du Bo,
         186 F.3d 1177 (9th Cir. 1999)........................................................................14
10
   United States v. Kilbride,
11       584 F.3d 1240 (9th Cir. 2009).....................................................................3, 6
12 United States v. Millis,
         621 F.3d 914 (9th Cir. 2010)..........................................................................13
13
   United States v. National Dairy Products Corp.
14       372 U.S. 29 (1963)..........................................................................................7
15 United States v. Reed,
         114 F.3d 1067 (10th Cir. 1997)..................................................................4, 12
16
   United States v. Reyes, No. CR 06-00556 2007, WL 831808
17       (N.D. Cal. Mar 16, 2007)...............................................................................4
18 United States v. Simpson,
         741 F.3d 539 (5th Cir. 2014)...........................................................................3
19
   United States v. Williams,
20       533 U.S. 285 (2008).........................................................................................1
21 United States v. Wright, No. 2:14-cr-357-AOG-VCF, 2015 WL 9958034
         (D. Nev. Dec 4, 2014)......................................................................................4
22
   Statutes
23
   18 U.S.C. § 992(g)......................................................................................................4
24 18 U.S.C. § 1037(a)(5).......................................................................................passim
   18 U.S.C. § 1037(a)(2)...............................................................................................3
25
   Other Authorities
26
   Sen. No. 887, 108th Cong., 1st Sess., 104 (2003), 149 Cong. Rec. S13176-03, at
27       *S13178. (daily ed. Oct. 23, 2003) 2003 WL 22415941................................13
28
                                                              -ii-    Case No. 18-CR-04683-GPC
               REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.685 Page 5 of 22




 1              REPLY MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.        INTRODUCTION
 3           The Government cites no case law construing subsection (a)(5) of the criminal
 4 provisions of CAN-SPAM Act because there is none. Although the Government
 5 extensively cites the Act’s general legislative history, none of it specifically pertains
 6 to subsection (a)(5). The only legislative history pertaining to subsection (a)(5) is that
 7 it previously read “represents the right to use” IP addresses, which was changed by
 8 Congress to require “represents oneself to be the registrant.” This legislative history
 9 shows Congress intended to narrow criminal liability. While the Act deals with
10 technical subject matter unfamiliar to the average citizen, key terms such as
11 “registrant” and “legitimate successor in interest to the registrant” are not defined in
12 the Act or its implementing regulations or in the legislative history. In addition,
13 subsection (a)(5) fails to provide meaningful guidance regarding the false
14 representation required to trigger criminal liability.
15           Instead of relying on relevant authority, the Government substitutes what it
16 thinks subsection (a)(5) should mean for the lack of guidance provided by the courts
17 and Congress. Indeed, the Government seems to be making up on the fly what
18 subsection (a)(5) means, creating more confusion rather than clarifying the issues.
19 But citizens should not have to second-guess how an aggressive prosecutor will seek
20 to use an untested statute. A statute is unconstitutionally vague on its face if it “fails
21 to provide a person of ordinary intelligence fair notice of what is prohibited, or is so
22 standardless that it authorizes or encourages seriously discriminatory enforcement.” 1
23 Subsection (a)(5) is precisely that type of statutory provision.
24           The Government fares no better under an as-applied vagueness challenge. The
25 critical threshold issue is whether Defendants were on notice that the IP addresses
26 identified in the Indictment as “inactive” had “registrants,” such that using them could
27
28   1
         United States v. Williams, 553 U.S. 285, 304 (2008).
                                                -1-                 Case No. 18-CR-04683-GPC
             REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.686 Page 6 of 22




 1 lead to criminal liability under subsection (a)(5). While the Government repeatedly
 2 says the National Science Foundation (“NSF”) was responsible for IP number
 3 allocation and registration before ARIN – the very evidence it presented to this Court
 4 shows the NSF was responsible for IP address “assignment” – not “registration.”
 5 Although IP addresses that were old and “inactive” by 2011-2013 may have been
 6 initially “assigned” decades ago, that does not mean those addresses were “registered”
 7 with the American Registry for Internet Numbers (“ARIN”) the organization
 8 responsible, since 1997, for allocation and registration of IP addresses. ARIN
 9 required newly allocated IP addresses to be registered through execution of
10 Registration Services Agreements (“RSAs”), but only encouraged voluntary
11 registration of old IP addresses through execution of legacy RSAs. Thus, to be able
12 to decipher whether or not an old, effectively abandoned pre-ARIN IP address could
13 have a “registrant” would have required Defendants to be a combination of digital
14 detectives and Internet historian-archaeologists.       This is too much to ask of
15 Defendants to enable them to avoid criminal liability. In addition, the Government
16 concedes that Defendants never expressly represented that they were “registrants.”
17 But subsection (a)(5) requires that one “represent oneself to be the registrant.” When,
18 as here, “a particular application of an otherwise-permissible statute stretches the
19 breadth of the statute further than could be reasonably anticipated,” an as-applied
20 vagueness challenge is “viable.” 2
21         Finally, as an alternative to declaring subsection (a)(5) void as to Defendants,
22 this Court can, as a matter of first impression, narrowly construe subsection (a)(5).
23 The construction Defendants propose would correct subsection (a)(5)’s inherent
24 vagueness by requiring IP addresses to be registered with ARIN and requiring an
25 express representation of “registrant” status. This warrants dismissal of the CAN-
26
     2
27  Acosta v. Huppenthal, No. CV 10-623-TUC-AWT, 2013 WL 871892, at *12 (D.
   Ariz. Mar. 8, 2013), aff’d in part, rev’d in part on other grounds, and remanded by
28 Arce v. Douglas, 793 F.3d 968 (9th Cir. 2015).
                                              -2-                   Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.687 Page 7 of 22




 1 SPAM Act counts for failure to state an offense. And once those counts are dismissed,
 2 the conspiracy count falls, since the “objects” of the conspiracy are to violate the Act.
 3 II.       THE MOTION IS NOT PREMATURE
 4           To avoid a facial vagueness challenge, the Government first tries to cast this
 5 case as one not implicating First Amendment freedoms. Opp. at 2:23-3:2. Further,
 6 the Government argues that an as-applied challenge cannot be made until after all
 7 evidence is presented in a full trial on the merits. Opp. at 3:14-27. The Government
 8 is wrong on both counts.
 9           First, the Government argues Section 1037 cannot be subject to a facial
10 vagueness challenge because “whether Section 1037 regulates speech protected under
11 the First Amendment is unclear.” 3 Opp. at 3:3-4. The only case the Government cites
12 to support its argument that the Court should deny Defendants’ facial challenge to
13 subsection (a)(5) is United States v. Simpson, 741 F.3d 539, 550-51 (5th Cir. 2014).
14 However, Simpson dealt with subsection (a)(2) of the CAN-SPAM Act, a different
15 subsection than the one charged. Simpson furthers Defendants’ argument of First
16 Amendment protection. In Simpson, the Fifth Circuit recognized that “commercial
17 speech receives First Amendment protection if the commercial speech is not false,
18 deceptive or misleading.” 741 F.3d at 550. The Fifth Circuit held that subsection
19 (a)(2) was not subject to First Amendment protection because subsection (a)(2) “is
20 expressly limited to ‘commercial’ electronic mail that is sent ‘with the intent to
21 deceive or mislead recipients….’” Id. at 551 (quoting 18 U.S.C. § 1037(a)(2)). In
22 contrast, subsection (a)(5) does not require there to be anything false, deceptive or
23 misleading about the content or transmission of the commercial emails. The falsity
24 element does not concern commercial speech whatsoever, which Simpson recognized
25
26
     3
27       The Government recognizes that the Ninth Circuit declined to rule on a facial
         challenge involving subsections (a)(3) and (a)(4) in United States v. Kilbride, 584
28       F.3d 1240, 1258 (9th Cir. 2009). Opp. at 3:4-8.
                                                -3-                    Case No. 18-CR-04683-GPC
             REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.688 Page 8 of 22




 1 receives First Amendment protection. Thus, First Amendment protection accorded
 2 to commercial speech makes a facial vagueness challenge appropriate at this time.
 3           Next, the Governments argues that Defendants’ as-applied vagueness challenge
 4 is also premature until evidence has been introduced at trial. The Government ignores
 5 the in-circuit district court case cited by Defendants that did rule on an as-applied
 6 challenge pre-trial (see Opening Mem. at 4:18-20) 4 and instead relies on United States
 7 v. Reed, 114 F.3d 1067 (10th Cir. 1997) and United States v. Reyes, No. CR 06-00556,
 8 2007 WL 831808 (N.D. Cal. Mar. 16, 2007) to argue the Court cannot entertain an
 9 as-applied challenge prior to trial. Opp. at 3:17-25. The Government’s argument is
10 misplaced – both of those vagueness challenges dealt with heavily disputed, fact-
11 intensive analyses that were dependent on how the evidence emerged at trial. In Reed,
12 the Tenth Circuit held that defendant’s vagueness challenge as to whether he was a
13 drug “user” within the meaning of 18 U.S.C. § 922(g) involved a “fact intensive
14 analysis” that could only be based on facts as they emerge at trial. 114 F.3d at 1070.
15 At the same time, the Reed court made clear that its decision might have been different
16 had the parties presented a set of undisputed facts relevant to the vagueness issue. Id.
17 Similarly, in Reyes, defendants’ vagueness challenge was based on disputed facts as
18 to whether defendants could have violated the honest services fraud statute. 2007 WL
19 831808, at *3-8.
20           Unlike Reed and Reyes, Defendants’ as-applied challenge depends on a limited
21 set of facts that are largely undisputed and do not require a full trial on the merits to
22 adjudicate. Defendants’ challenge also depends on the definition of the undefined
23 terms “registrant” and “legitimate successor in interest to the registrant” which has
24 nothing to do with what Defendants did or did not do. In many cases it may well be
25 necessary for a court to have the benefit of all of the evidence tested at trial. But that
26
     4
27       Citing United States v. Wright, No. 2:14-cr-357-AOG-VCF, 2015 WL 9958034
         (D. Nev. Dec. 24, 2015), report and recommendation adopted by 2016 WL
28       438957.
                                                -4-                Case No. 18-CR-04683-GPC
             REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.689 Page 9 of 22




 1 is not the case here. The vagueness issue here concerns a limited set of facts that are
 2 undisputed:
 3               The IP addresses were initially assigned prior to ARIN’s existence.
 4               The IP addresses were not subject to legacy RSAs with ARIN during the
 5                 relevant time period.
 6               Defendants did not expressly represent that they were “registrants.”
 7         Under the circumstances, waiting for trial makes no sense with respect to
 8 Defendants’ vague as-applied challenge. And it is not premature, in any event, to rule
 9 on whether the Government has failed to state an offense.
10 III.    THE GOVERNMENT’S ARGUMENT THAT SUBSECTION (a)(5) IS
           NOT UNCONSTITUTIONALLY VAGUE IS UNPERSUASIVE
11
           A.      SUBSECTION (a)(5) IS VAGUE ON ITS FACE
12
                   1.    In the Absence of Authority, the Government Provides Its
13                       Own Inconsistent Interpretations of Subsection (a)(5)
14         Subsection (a)(5) of the CAN-SPAM Act uses the following words to describe
15 the required false representation: “falsely represent oneself to be the registrant.” The
16 statute’s use of the undefined word “registrant” is the basis for Defendants’ vagueness
17 arguments. The Government, attempting to explain what conduct is prohibited, has
18 raised even more uncertainty by presenting differing interpretations regarding the
19 element of falsity. In one interpretation, the Government appears to take the position
20 that subsection (a)(5) requires a defendant not only to impersonate the “registrant,”
21 but to do so in commercial emails (i.e., spam) to trick recipients into thinking that the
22 emails are being sent from the registrant, or at least to send commercial emails in a
23 manner that disguises who they are really coming from. See Opp. at 5:16-21, 11:4-
24 6.5 But in the other interpretation, the Government asserts that the statute prohibits
25
     5
26   This interpretation actually seems to implicate subsection (a)(3) of the CAN-SPAM
   Act, which the Government strenuously argues is not charged and therefore is not
27 relevant to the issues raised in Defendants’ concurrently filed motion to dismiss based
   on the Government misadvising the grand jury on the law. See Dkt. 76, at 12:14-13:2,
28 and nn.3, 4.
                                              -5-                    Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.690 Page 10 of 22




 1 impersonating the “registrant” to anyone under any circumstances. Opp. at 7:16-20,
 2 8:19-25. In other words, the false representation does not have to be made in the
 3 emails themselves, but can be made in other documents, such as Letters of
 4 Authorization provided to hosting companies. Opp. at 11:3-4. If the Government is
 5 not even clear about what subsection (a)(5) prohibits, how can an average citizen have
 6 the “fair notice” required?
 7         The Government criticizes Defendants because they have not cited any case
 8 law examining language “similar” to “registrant” and “legitimate successor in interest
 9 to the registrant.”    Opp. at 6:20-22. But neither does the Government—which
10 indicates that there may be none. Somewhat disingenuously, the Government cites
11 United States v. Kilbride, supra, for the proposition that the statutory terms
12 Defendants contend are vague “do have an ‘ordinary, contemporary common
13 meaning.’” Opp. at 6:27-7:1. However, Kilbride was construing very different terms
14 (“impair,” “altered,” “concealed”) used in other subsections of the statute in the
15 context of an as-applied challenge. Thus, contrary to the Government’s argument
16 (Opp. at 7:21-8:3), whatever Kilbride concluded is irrelevant. The Government’s
17 assertion that the words “registrant” and “legitimate successor in interest to the
18 registrant” in subsection (a)(5) have an “ordinary, contemporary common meaning in
19 this technical and evolving area of the law is flawed. The Government resorts to
20 general dictionary definitions that would result in the mere existence of data being
21 “registered”—i.e., recorded by someone in a list somewhere—sufficient to create a
22 “registrant” as that term is used in subsection (a)(5). Such vagueness in the context
23 of a criminal prosecution would be absurd.
24         The Government also misconstrues Defendants’ argument regarding the term
25 “falsely represent.” Defendants are not arguing that this term is vague in itself, but
26 that subsection (a)(5) is vague regarding the context in which a false representation
27 can trigger liability. See Opening Mem. at 6:16-7:3. The Government’s argument
28 that subsection (a)(5) prohibits an email sender from falsifying identity to “make it
                                            -6-                    Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.691 Page 11 of 22




 1 appear that the email is not coming from them” (Opp. at 5:16-21), only highlights the
 2 confusion, since subsection (a)(5) does not state that the false representation must be
 3 made in this context. 6
 4                2.     The Government Fails In Its Attempt to Explain That the
                         Term “Registrant” Is Clear and Unequivocal
 5
           The statute, implementing regulations, case law, and legislative history do not
 6
     explain where or with whom the “registrant” is supposed to have registered. The
 7
     Government attempts to fill this void by proclaiming that there is only one “registry”
 8
     and analogizes the unidentified registry that must be inferred to exist by subsection
 9
     (a)(5)’s reference to the “registrant” with the “DMV registry” or the “County
10
     Recorder’s registry.” Opp. at 8:9-17. This is specious, particularly with respect to
11
     pre-ARIN addresses.
12
                         a.     The Government’s Analogies Are Not Relevant to
13                              “Inactive” Pre-ARIN IP Addresses
14         To illustrate the inaptness of the Government’s DMV analogy, “inactive” pre-
15 ARIN IP addresses can be viewed as vintage “horseless carriages.” They could not
16 have been registered with the DMV before the DMV was created. And even after the
17 DMV was created, should someone interested in acquiring a vintage vehicle be
18 expected to check with the DMV to find out whether a pre-DMV vehicle found
19 abandoned in an old barn was “registered” with the DMV? Is a potential buyer
20 supposed to assume that ownership records for abandoned pre-DMV horseless
21 carriages were automatically provided to the DMV?
22
23
     6
24     The Government also accuses Defendants of “hypothesiz[ing] various scenarios”
     under which it is unclear whether liability would be triggered, citing a Supreme Court
25   case that supposedly instructs not to do this. Opp. at 6:22-26, citing United States v.
     National Dairy Products Corp., 372 U.S. 29, 32 (1963). The Supreme Court, in
26   reviewing a pre-trial vagueness challenge, noted the difficulty in drawing the line
     between a facial and as-applied challenge and acknowledged that it would not
27   “evaluate” the statute before it in the “abstract” (i.e., “with reference to hypothetical
     cases”). Id. at 32. If anything, this case shows that an as-applied challenge should be
28   made pre-trial.
                                                 -7-                     Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.692 Page 12 of 22




 1         Moreover, the Government exaggerates the significance of the “registry” in
 2 relation to pre-ARIN IP addresses by stating that “there is only one registrant for any
 3 IP address – the person or company whose name appears in the IP registry” and when
 4 an IP address is sold or transferred, “there is only one legitimate successor in interest
 5 – the buyer who bought it, whose name will then be entered as the new registrant of
 6 that IP address.” Opp. at 8:14-17. While this might be true for IP addresses allocated
 7 by ARIN, it certainly is not true for pre-ARIN addresses. ARIN itself recognizes that
 8 there is no requirement that the sale or transfer of pre-ARIN IP addresses—whether
 9 they are used or just kept in inventory—be recorded with ARIN, which leads to a
10 “registry” that is unreliable and incomplete. See Opening Mem. at 8 n. 4. 7 This is
11 another flaw in the Government’s DMV analogy because, unlike pre-ARIN IP
12 addresses, the law requires automobiles to be registered with the DMV before they
13 can operate on public roads. 8
14                      b.     Pre-ARIN IP Addresses Are Not “Registered” Unless
                               There Is an Executed Legacy RSA
15
           In reality, ARIN has rights to or oversight of IP addresses in just two
16
     circumstances: (1) where it allocated the addresses, which results in mandatory
17
     registration through entering into an RSA; and (2) where assignees of pre-ARIN IP
18
     addresses choose to voluntarily enter into a legacy RSA (subsequent transfers would
19
     be subject to RSAs). Although ARIN might advocate that it should have rights to and
20
     oversight of all pre-ARIN IP addresses and maintain the official “registry” of pre-
21
22   7
     ARIN requires that current information regarding IP addresses be provided “under
23 the terms and conditions” of ARIN’s RSA. See
   https://www.arin.net/reference/materials/accuracy/. Without an executed RSA, there
24 is no obligation for an assignee of a pre-ARIN IP address to notify ARIN of
   anything. This is demonstrated by the staleness of information ARIN had regarding
25 the IP addresses at issue reflected in the discovery from the Government.
     8
26   The Government’s DMV analogy is the only one that actually concerns registration.
   Real estate is not “registered” with the County Recorder and telephone numbers are
27 not “registered” with the phone company. Among other flaws are that unlike WHOIS,
   the County Recorder is a government agency with reliable, historic public records of
28 legal transfers of real property. And you cannot buy and sell phone numbers.
                                             -8-                    Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.693 Page 13 of 22




 1 ARIN addresses, that is a subject of controversy.
 2            The Government attaches a document to its Opposition reflecting that, prior to
 3 ARIN’s existence, Network Solutions, Inc. (“NSI”) had “responsibility for IP Number
 4 assignment” under a cooperative agreement with the National Science Foundation
 5 (“NSF”) for almost six years).            Opp. at 9:16-21, attaching Amendment 7 to
 6 Cooperative Agreement Between NSI and U.S. Government (Dkt. 75-1, p. 1 emphasis
 7 added). Although the Government asserts that NSF, through NSI, performed the
 8 functions of IP address “allocation and registration” (Opp. at 9:13-15), their own
 9 exhibit and the very “evidence” they rely on – Amendment 7 does not refer to
10 “registration.” Rather, it uses the term “assignment.” See Dkt. 75-1, p. 1. Moreover,
11 Amendment 7 says nothing about ARIN’s responsibility, if any, for pre-ARIN
12 addresses.
13            In 2012, during the time period relevant to the Indictment, NSF’s General
14 Counsel opined that NSI had “no further authority” as of December 1997 and that
15 ARIN had no “rights” with respect to IP addresses assigned by NSI. See Exhibit A,
16 p. 2 attached to Declaration of Whitney Z. Bernstein filed concurrently herewith. 9
17 NSF’s General Counsel also acknowledged the “complex origins and history of the
18 Internet domain name registrations and numbers distributions” and recognized the
19 “difficult legal issues” associated with this area. Id. at p. 3.
20            Since NSF’s General Counsel opined that ARIN had no “rights” to pre-ARIN
21 IP addresses, it would be reasonable to conclude that ARIN is not the registrar of pre-
22 ARIN IP addresses, such addresses are not registered with ARIN, and thus there are
23 no registrants, unless a legacy RSA is voluntarily executed. Whether or not some
24 historic information regarding such addresses came into ARIN’s possession is
25
26
27
     9
28       An article cited by the Government (Opp. at 9:6-8) refers to this letter.
                                                  -9-                Case No. 18-CR-04683-GPC
              REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.694 Page 14 of 22




 1 irrelevant. 10 Thus, accepting the Government’s one “registry” premise leads to the
 2 conclusion that once ARIN came into existence, pre-ARIN IP addresses not subject
 3 to a legacy RSA are unregistered. And although the Government refers to ARIN’s
 4 predecessor, the “Network Information Center” or “InterNIC” maintained by NSI, as
 5 a “registry,” that is not so clear, especially since ARIN’s name clearly conveys that it
 6 is a “registry” while InterNIC’s does not. The Government’s prolific use of the terms
 7 “registry,” “registered,” and “registrant” throughout its argument will not transform
 8 an unregistered IP address into a registered address. All of this convoluted history
 9 just goes to show the inherent vagueness in subsection (a)(5)’s use of the term
10 “registrant” without any definition or explanation, and how the statute fails to provide
11 an average citizen the “fair notice” required to satisfy due process.
12                3.   The Government Fails in Its Attempt to Explain That the
                       Requisite False Representation Is Not Open to Interpretation
13         Regarding the required false representation, the Government simply states,
14 without citation to authority: “[F]alsely representing yourself to be registrant, when
15 you are not the registrant, is not a concept subject to any interpretation.” Opp. at 8:17-
16 18. But it is. As Defendants have pointed out, it is unclear whether the false
17 representation element of subsection (a)(5) would be satisfied where: (1) “[t]he
18 defendant falsely represents—to anyone for any reason—that he or she is a particular
19 person, but does not claim to be the registrant or legitimate successor in interest to the
20 registrant of any IP addresses”; and (2) “[t]hat particular person happens to be the
21 registrant of 5 or more IP addresses.” Opening Mem. at 6:22-28. Courts have held
22 that a statement was “insufficient” to trigger liability where a false claim was not
23 stated explicitly, but could only be inferred. See United States v. Castillo-Pena, 674
24
25
26   10
      The Government claims as “[i]mportant” ARIN’s reference to holders of legacy IP
27 addresses  as “current registrants.” Opp. at 10:4-8. However, ARIN uses this term in
   its discussion of legacy RSAs.
28
                                             -10-                 Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.695 Page 15 of 22




 1 F.3d 318, 322-23 (4th Cir. 2012) (collecting cases). 11 This distinction is relevant not
 2 only to Defendants facial challenge, but as shown infra, to their as-applied challenge
 3 as well.
 4         B.    SUBSECTION (a)(5) IS VAGUE AS APPLIED TO DEFENDANTS
 5         Even if the Court finds that subsection (a)(5) is not void on its face, it is void
 6 as applied to Defendants’ conduct. Although the Government makes a number of
 7 unsupported assertions of fact not alleged in the Indictment, 12 the Government’s own
 8 “evidence” shows that prior to ARIN’s existence, IP addresses were “assigned” and
 9 not “registered.” Furthermore, the Government does not dispute that the IP addresses
10 at issue were not subject to legacy RSAs with ARIN—the only IP address
11 “registry”—when Defendants allegedly acquired and began using them. Based on the
12 argument in Part III.A. supra, and assuming that subsection (a)(5) reaches pre-ARIN
13 addresses not subject to legacy RSAs, then subsection (a)(5) failed to put Defendants
14 on notice that their conduct was criminal. Given the lack of guidance in the statute,
15 it is reasonable to conclude that old, “inactive” pre-ARIN addresses were not
16 “registered” and thus did not have “registrants.”
17         In addition, the Government describes the false representation as having
18 “created false Letters of Authorization [“LOAs”], purportedly signed by the true
19 registrant, authorizing the use of the IP addresses.”         Opp. at 11:3-4; see also
20 Indictment ¶2.b. 13 But the Government does not, and cannot, assert that Defendants
21
22   11
      These cases hold that falsely representing oneself to have been born in the United
23 States or falsely representing oneself to be qualified to vote without “overt reference
   to citizenship” is insufficient to constitute falsely representing United States
24 citizenship.
     12
25     For example, the Government states that “defendants checked ARIN’s Internet
   Registry” and “bought domain names ... in order to send and receive emails and make
26 it appear that the true registrant was using the IP address.” Opp. at 11:1-2, 4-6.
     13
27   In its Response and Opposition to Defendants’ Motion for Bill of Particulars, the
   Government identified the LOAs as “the basis for the false statements and fraudulent
28 submissions alleged in the Indictment.” Dkt. 51 at 8:10-24.
                                           -11-                    Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.696 Page 16 of 22




 1 expressly stated they were the “registrant.” The Government cannot dispute that there
 2 was no claim to be the “registrant” in the LOAs, the LOAs did not refer to the
 3 registrant or even state that that the IP addresses were registered or make any
 4 representation about registration, and the LOAs were not signed using the title
 5 “registrant.” Thus, there was no direct claim of having the status of a “registrant.” At
 6 most, arguendo, there was impersonation of individuals who at some point were
 7 associated with the registrant (assuming arguendo that there was a registrant in the
 8 first place). This is a material distinction. When a statute requires a direct claim to
 9 be made of a particular status and that claim is not stated explicitly but could only be
10 inferred from statements or conduct, it is insufficient. See United States v. Castillo-
11 Pena, 674 F.3d 318, 322-23 (4th Cir. 2012). Subsection (a)(5) could be reasonably
12 anticipated to reach a direct claim of “registrant” status. But if subsection (a)(5)
13 reaches the false representations the Government relies on, then subsection (a)(5)
14 failed to put Defendants on notice that their conduct was criminal and violates their
15 Due Process rights.
16 IV.     THE GOVERNMENT’S BROAD CONSTRUCTION OF SUBSECTION
           (a)(5) SHOULD BE REJECTED
17
18         To avoid declaring subsection (a)(5) void as to Defendants, this Court can
19 instead, as a matter of first impression, construe subsection (a)(5) in a way that “would
20 avoid the vagueness problem.” See United States v. Reed, supra, 114 F.3d at 1071.
21 Defendants have proposed the following construction applicable to this case:
22              “registrant” means, with respect to a United States IP address, a
23                registrant of an IP address registered with ARIN; and
24             “falsely represents oneself to be the registrant” means an explicit false
25               representation that one is the registrant of a United States IP address
26               registered with ARIN.
27         Such a construction would comport with the rule of lenity given the ambiguities
28 in subsection (a)(5). See Opening Mem. at 10:1-13. Although the Government argues
                                          -12-                   Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.697 Page 17 of 22




 1 that what Defendants “think the statute ‘should mean’” does not matter (Opp. at
 2 11:14-16), the Government is asking this Court to adopt without question what the
 3 Government thinks the statute “should mean.”             Defendants disagree with the
 4 Government’s interpretation, but if both interpretations are “reasonable,” the rule of
 5 lenity applies to warrant the narrower construction in the defendant’s favor. See
 6 People v. Materne, 72 F.3d 103, 106 (9th Cir. 1995) (rule “applies where a criminal
 7 statute is vague enough to deem both the defendant’s and the government’s
 8 interpretations of it as reasonable”); see also United States v. Millis, 621 F.3d 914,
 9 917 (9th Cir. 2010) (any ambiguity should be construed against the government).
10         The Government ignores legislative history specific to (a)(5) that warrants a
11 narrow construction. 14 The version of subsection (a)(5) passed in the Senate used the
12 phrase “falsely represent[ing] the right to use” IP addresses. Sen. No. 877, 108th
13 Cong., 1st Sess., §104 (2003), 149 Cong. Rec. S13176-03, at *S13178 (daily ed. Oct.
14 23, 2003) 2003 WL 22415941, at *5 (emphasis added). 15 This proposed language is
15 much more general and less technical than “falsely represents oneself to be the
16 registrant or the legitimate successor in interest to the registrant.” This change makes
17 clear that Congress was focused on false representations specifically regarding status
18 as a registrant. It is also reasonable to conclude that when Congress used the term
19 “registrant” in 2003, it was referring to ARIN registrants, since ARIN was the only
20 “registry” for United States IP addresses when the CAN-SPAM Act was enacted in
21 2003.
22         ARIN has, since 1997, imposed a registration protocol requiring those wanting
23 new IP addresses to affirmatively register by entering into an RSA and encouraging
24
     14
25  The Government only acknowledges general legislative history regarding why the
   CAN-SPAM Act was enacted, but not addressing subsection (a)(5) specifically. See
26 Opp. at 4:13-5:15.
     15
27   Defendants cited this legislative history in their Opening Mem. at 9:16-23. Their
   Request for Judicial Notice is being filed concurrently with this Reply
28 Memorandum.
                                             -13-                    Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.698 Page 18 of 22




 1 those with pre-ARIN IP addresses to voluntarily enter into a legacy RSA. Anyone
 2 who does this would necessarily be a “registrant.” Prior to ARIN’s formation, as
 3 reflected by the document attached to the Government’s Opposition (Amendment 7),
 4 the NSI through NSF was responsible for the “assignment” of IP addresses. If
 5 subsection (a)(5) was meant to encompass both ARIN-registered addresses and pre-
 6 ARIN “assignments,” then it should have read: “falsely represent oneself to be the
 7 assignee or registrant.” However, that is not what subsection (a)(5) says, and
 8 meaning must be given to Congress’ choice of words.
 9         Next, the Government argues that this Court is “bound by the four corners of
10 the indictment” in ruling on whether an offense has been stated. Opp. at 11:17-22.
11 The Government argues that because Counts 6 to 10 “correctly track the statute” the
12 Indictment properly states an offense. However, merely tracking the language of a
13 statute is insufficient when the statute has an implied element. See United States v.
14 Du Bo, 186 F.3d 1177, 1179 (9th Cir. 1999) (Ninth Circuit reversing district court’s
15 finding that indictment charging violation of the Hobbs Act did not need to specify
16 the necessary mens rea because the statute did not include the proper mens rea for a
17 Hobbs Act conviction). Moreover, although the Indictment parrots the text of
18 subsection (a)(5), it also alleges a material fact that reveals the Government has failed
19 to state an offense: Defendants “created and sent letters stating that the letter bearer
20 had been authorized by the registrant,” i.e., the LOAs. Indictment ¶2.b. The
21 Government may try to prove that Defendants falsely represented that they were
22 persons who happened to be registrants, but that is not the same thing as an express
23 representation that one is the registrant. And it is a distinction with a material
24 difference for a highly technical statute.
25 V.      THE CONSPIRACY COUNT MUST BE DISMISSED
26         The Government’s argument that the conspiracy count can survive even if the
27 CAN-SPAM Act counts are dismissed ignores that the “objects” of the conspiracy
28 reflect a conspiracy to violate the Act, regardless of the inclusion of wire fraud counts
                                              -14-                     Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.699 Page 19 of 22




 1 in the Indictment. If the Government failed to allege a violation of the Act, then the
 2 conspiracy count fails.
 3 VI.    CONCLUSION
 4        For the foregoing reasons, Defendants’ motion should be granted.
 5
 6 Dated: April 12, 2019          Respectfully submitted:
 7                                BIENERT, MILLER & KATZMAN, PLC
 8
 9
                                  By                s/ Whitney Z. Bernstein
10                                                  Thomas H. Bienert, Jr.
11                                                       James Riddet
                                                     Whitney Z. Bernstein
12                                                  Attorneys for Defendant
13                                                 Mohammed Abdul Qayuum
14
15 Dated: April 12, 2019
16                                LAW OFFICE OF DAVID W. WIECHERT
17
18
                                  By                    s/ Jessica C. Munk
19                                                     David W. Wiechert
20                                                       Jessica C. Munk
                                                        William J. Migler
21                                                   Attorneys for Defendant
22                                                         Jacob Bychak
23
24
25
26
27
28
                                            -15-                 Case No. 18-CR-04683-GPC
          REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.700 Page 20 of 22




 1 Dated: April 12, 2019
 2                               MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
 3                               AND POPEO, P.C.
 4
 5                               By                   s/ Randy K. Jones
 6                                                      Randy K. Jones
                                                    Attorney for Defendant
 7                                                     Mark Manoogian
 8
 9 Dated: April 12, 2019
10                               BIRD MARELLA BOXER WOLPERT NESSIM
11                               DROOKS LINCENBERG RHOW P.C.

12
13                               By                     s/ Naeun Rim
                                                      Gary Lincenberg
14
                                                         Naeun Rim
15                                                 Attorneys for Defendant
                                                          Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -16-                 Case No. 18-CR-04683-GPC
         REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.701 Page 21 of 22




 1         CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC
                               SIGNATURE
 2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3
     Policies and Procedures of the United States District Court for the Southern District
 4
     of California, I certify that the content of this document is acceptable to counsel for
 5
     the Defendants and that I have obtained authorization from Jessica C. Munk, Randy
 6
     K. Jones, and Naeun Rim to affix their electronic signatures to this document.
 7
 8
                                            Respectfully Submitted,
 9
                                            /s/ Whitney Z. Bernstein
10                                          BIENERT, MILLER & KATZMAN, PLC
11                                          Whitney Z. Bernstein
                                            Email: wbernstein@bmkattorneys.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  Case No. 18-CR-04683-GPC
           REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
Case 3:18-cr-04683-GPC Document 84 Filed 04/12/19 PageID.702 Page 22 of 22




 1                           CERTIFICATE OF SERVICE
 2        Counsel for Defendant Mohammed Abdul Qayyum certifies that the foregoing
 3 pleading has been electronically served on the following parties by virtue of their
 4 registration with the CM/ECF system:
 5
                                    David W. Wiechert
 6
                                     Jessica C. Munk
 7                                   William J. Migler
 8                              Attorneys for Jacob Bychak

 9                                   Randy K. Jones
10                            Attorney for Mark Manoogian

11                                  Gary Lincenberg
12                                     Naeun Rim
                                 Attorney for Peter Pacas
13
14                                   Melanie Pierson
                                      Robert Ciaffa
15                                     Sabrina Feve
16                               Assistant U.S. Attorneys

17
18                                        Respectfully Submitted,

19
                                          /s/ Whitney Z. Bernstein
20                                        BIENERT, MILLER & KATZMAN, PLC
21                                        Whitney Z. Bernstein
                                          Email: wbernstein@bmkattorneys.com
22
23
24
25
26
27
28
                                                                 Case No. 18-CR-04683-GPC
          REPLY MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS (Dkt. 69)
